Citation Nr: 0913430	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1972 to 
December 1977, and in the Iowa National Guard from December 
1977 to December 1992 (including inactive National Guard 
service from December 1987 to December 1992).  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  The appellant was a member of the Iowa National Guard 
from December 1977 to January 1992.

2.  There is no evidence that the appellant's National Guard 
unit was called into Federal service during the period of 
time she served in the Iowa National Guard, or that any 
active duty for training or inactive duty for training she 
completed was at the direction of the President or the 
Secretary of the Army.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 101, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.6 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 


substantiate the claim, VA's duties to notify and to assist 
are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 
534 (2002); Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

As an initial matter, it is noted that prior to her service 
in the Iowa National Guard, the appellant served on active 
duty in the United States Army from July 1972 to December 
1977.  However, she has not claimed that her currently 
diagnosed PTSD is related to her period of active service, 
and the record supports this.  Her service treatment records 
for her active duty in the United States Army, including her 
December 1977 service separation examination, do not show any 
evidence of psychiatric symptomatology or a diagnosed 
psychiatric disorder to include PTSD; indeed, PTSD was not 
diagnosed until after her December 1977 service separation.  
Moreover, there is no objective evidence of record showing 
that the appellant's currently diagnosed PTSD is related to a 
stressor event or other incident during her period of active 
duty.  Thus, no further consideration of the appellant's 
active service from 1972 to 1977 is required.

Conversely, the appellant asserts that her currently 
diagnosed PTSD is the result of being sexually harassed and 
physically threatened by other members of her state National 
Guard unit.  Specifically, the appellant asserts during her 
employment at a warehouse in Camp Dodge, Iowa, from 1978 to 
1986, she was the recipient of repeated, hostile comments 
concerning her sexual orientation, and was on more than one 
occasion locked in a warehouse storage room.  The voluminous 
evidence of record submitted by the appellant and obtained in 
conjunction with her appeal includes several lay statements 
submitted by her friends and fellow National Guard members 
attesting to the harassment she experienced, as well as 
extensive private 


and VA outpatient treatment records documenting a diagnosis 
of and treatment for PTSD based on this harassment, and the 
result of an Iowa National Guard investigation concerning the 
claimed incidents.

However, before the merits of the appellant's claim for 
service connection for PTSD can be addressed, it must be 
determined whether she is eligible for VA benefits based on 
her service in the Iowa National Guard.  In Allen v. 
Nicholson, 21 Vet. App. 54 (2007), the Court of Appeals for 
Veterans Claims noted that the Army National Guard is only a 
reserve component "while in the service of the United 
States."  10 U.S.C.A. § 10106.  Section 12401 of title 10, 
U.S. Code, provides that "members of the Army National Guard 
of the United States and the Air National Guard of the United 
States are not in active Federal service except when ordered 
thereto under law."  10 U.S.C. § 12401.  Thus, a member of 
the National Guard holds a status as a member of the federal 
military or the state militia, but never both at once.  See 
Perpich v. Department of Defense, 496 U.S. 334 (1990) 
(holding that "[National Guard members] now must keep three 
hats in their closets--a civilian hat, a state militia hat, 
and an army hat--only one of which is worn at any particular 
time.").  In Perpich, the Supreme Court discussed the dual 
scheme of the state and federal National Guard systems:

Since 1933 all persons who have 
enlisted in a state National Guard unit 
have simultaneously enlisted in the 
National Guard of the United States.  
In the latter capacity they become a 
part of the Enlisted Reserve Corps of 
the Army, but unless and until ordered 
to active duty in the Army, they retain 
their status as members of a separate 
state Guard unit. 

Id. at 345.

The United States Court of Appeals for the Federal Circuit 
interpreted Perpich to stand for the proposition that 
"members of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and that a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor."  Clark v. 
United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  
Pursuant to 38 C.F.R. § 3.6(c) (3), Federal active duty for 
training includes full-time duty performed by members of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505.  38 C.F.R. § 3.6(c) (3) (2008).  However, 
for that full-time duty to be considered "Federal active 
duty for training," it must be ordered by the Secretary of 
respective service department (here, the Army).  See 32 
U.S.C. §§ 316, 502, 503, 504, 505 (West 2002).  

The record contains documentation dated each year from 1978 
to 1984 wherein the appellant indicates she expected to have 
approximately 15 days of "active duty for training" and 48 
days of "inactive duty for training" that year in the Iowa 
National Guard.  However, there is no evidence of record that 
the appellant's claimed active duty for training or inactive 
duty for training was specifically ordered by the President 
or the Secretary of the Army.  The claimed active duty for 
training or inactive duty for training was prescribed by the 
Adjutant General of the Iowa National Guard.  Such training 
does not qualify the appellant for VA compensation benefits.  
See id; see also Clark, 322 F.3d at 1366.

The appellant indicated in her September 2005 notice of 
disagreement that "[t]he Iowa National Guard is a military 
organization.  I was in military status 2 days a month and at 
least 2 weeks per year.  The harassment I endured certainly 
did not quit during the military periods of duty."  The 
appellant was a member of the Iowa National Guard for the 
entire period December 1977 to December 1992 (including 
inactive National Guard service from December 1987 to 
December 1992), and was, indeed, in "military status" 
during that time, but as a member of the state militia, not 
the Federal military.  Clark, 322 F.3d at 1366.  Thus, she is 
not eligible for VA benefits stemming from any incident or 
injury she sustained during that period.  Lacking the 
requisite Federal service to qualify for VA compensation 
benefits, 


based on an incident or injury sustained during her Iowa 
National Guard service from December 1977 to December 1992, 
service connection for PTSD must be denied as a matter of 
law.


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


